DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-5 and 9-20 in the amendment filed on 8/25/2022. Claims 1-20 are currently pending in the present application.

Drawings
The drawings were received on 8/25/2022. These drawings are acceptable.

Response to Arguments
Applicant’s arguments filed on 8/25/2022 with respect to the claims 1-20 have been fully considered and are persuasive. The objections and rejections in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“determining, by one or more processors and based at least in part on the one or more health monitoring logs, a first distribution of symptomatic prediction labels over a first period of time associated with the one or more health monitoring logs, wherein the first distribution of symptomatic prediction labels comprises top symptoms for each of the one or more health monitoring logs;
generating, by the one or more processors and using a sentiment detection machine learning model and the one or more health monitoring logs, a second distribution of extracted sentiment scores over the first period of time, wherein the second distribution of extracted sentiment scores comprises an extracted sentiment score for each of the one or more health monitoring logs;
generating, by the one or more processors and based at least in part on the first distribution and the second distribution, an aggregate distribution of inferred health-related predictions over the first period of time, wherein the aggregate distribution of inferred health-related predictions comprise a top symptom and extracted sentiment score for each of the one or more health monitoring logs; and
providing, by the one or more processors, a presentation for display via a user interface, wherein the presentation comprises the aggregate distribution”, as recited in the independent claims 1, 13 and 17.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/2/2022